Defendant Harry Grevnin filed motion to dismiss, averring lack of jurisdiction of his person. He changed attorneys, and the present counsel, in connection with notice of substitution, filed general appearance, and accordingly the motion was denied. Defendant has appealed.
By the general appearance, entered by his attorney, defendant submitted to jurisdiction, but this is challenged on the ground of lack of specific authority of the attorney to enter a general appearance. He was the attorney. He entered general appearance. What he intended is not important. As a *Page 359 
matter of law, he entered general appearance, and that is decisive under the rule of Najdowski v. Ransford, 248 Mich. 465, where it is said:
"Whether participation in a suit constitutes a general appearance is not a question of intention but one of law."
See, also, Weisman v. Newton Beef Co., 154 Mich. 511;Petersen v. Wayne Circuit Judge, 243 Mich. 600; Kramer v.Gerlach, 28 Misc. 525 (59 N.Y. Supp. 855); Stevens v. Harris,99 Mich. 230; Lane v. Leech, 44 Mich. 163.
Affirmed.
McDONALD, C.J., and POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.